      Case 6:20-cv-01177-KHV-JPO Document 237 Filed 03/26/21 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF KANSAS

CAROLYN M. KIEFFABER,                       )
                                            )
                                            )
                         Plaintiff,         )                     CIVIL ACTION
                                            )
v.                                          )                     No. 20-1177-KHV
                                            )
ETHICON, INC. and                           )
JOHNSON & JOHNSON,                          )
                                            )
                                            )
                         Defendants.        )
____________________________________________)

                                MEMORANDUM AND ORDER

       This matter comes before the Court on Plaintiff’s Motion In Limine To Exclude Evidence

Relating To The United States Food And Drug Administration (“FDA”) Or Its Processes

(Doc. #203) filed March 8, 2021.1

       Plaintiff seeks a Court order precluding argument, evidence or testimony about 510(k)

clearance or compliance with any FDA regulations, on grounds of relevance, unfair prejudice,

waste of time, undue delay and misleading and confusing of jurors. Defendants acknowledge that

the MDL Court previously excluded all FDA evidence from prior pelvic mesh trials, but they

disagree with those rulings and object “for the sole purpose of preserving their objections for

appeal.”




       1
                To expedite a ruling on this motion, the Court is communicating the reasons for its
decision without attempting to draft a legal treatise or cite relevant case law. The law in this area
is clear and the Court has taken into account the authorities which are cited in the parties’ briefs,
along with other authorities. If necessary for future proceedings, the Court may supplement this
order with additional findings of fact or legal citations.
     Case 6:20-cv-01177-KHV-JPO Document 237 Filed 03/26/21 Page 2 of 2




       For substantially the reasons stated in her supporting brief, the Court finds that plaintiff’s

motion should be sustained.

       IT IS THEREFORE ORDERED that Plaintiff’s Motion In Limine To Exclude Evidence

Relating To The United States Food And Drug Administration (“FDA”) Or Its Processes (Doc.

#203) filed March 8, 2021, be and hereby is SUSTAINED.

       Dated this 26th day of March, 2021 at Kansas City, Kansas.

                                              s/ Kathryn H. Vratil
                                              KATHRYN H. VRATIL
                                              United States District Judge




                                                -2-
